Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 2/27/20 and 3/3/21 have been considered.
Drawings
The drawings filed 2/27/20 are acceptable to the examiner.
Election/Restrictions
Applicant's election with traverse of Specie I (figures 1, 2A, 2B, 3A, 3B, 4A, 4B; claims 1-4 and 7-9) in the reply filed on 3/11/21 is acknowledged.  The traversal is on the ground(s) that figure 1 depicts a control arrangement that is applicable to all other species.  This is not found persuasive because the listed species are not just directed to a control arrangement, but how this control arrangement is used with different speakers that are positioned with respect to each other, and as located with respect to the orientation of the head as depicted. These differences are as pointed out in the restriction requirement mailed 1/15/21.
The requirement is still deemed proper and is therefore made FINAL.
Claims 5-6, 10-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/11/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirkeby et al. (US 20003998 A1).
Re claim 4:  Kirkeby et al. teaches a virtual sound image control system comprising:

a signal processor (see discussion in paragraphs [0021, 0067 and 0068]) configured to generate the acoustic signal and output the acoustic signal to the two-channel loudspeakers so as to create a virtual sound image to be perceived by a user as a stereophonic sound image,
the two-channel loudspeakers being arranged such that a first listening area and a second listening area for the user are symmetric to each other with respect to a virtual plane including a virtual line segment connecting the two-channel loudspeakers together (see paragraph [0036] in which the loudspeakers, i.e. sound sources are position along a line the extends from the left to the right relative to the listener); and which as depicted in figure 1a, 1b provides a spatial sound image that includes listening areas that are symmetrical (above and below) with respect to the line that extends from the left to the right relative to the listener.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Linden (US 2016/0295317 A1) in view of Schobben et al. (US 2008/02553591 A1, cited by applicant).
Re claim 4:  Van Der Linden teaches a virtual sound image control system comprising:
two-channel loudspeakers (figure 3a, elements 41a ad 41b) each configured to receive an acoustic signal and emit a sound; and
the two-channel loudspeakers being arranged such that a first listening area and a second listening area for the user are symmetric to each other with respect to a virtual plane including a virtual line segment connecting the two-channel loudspeakers together (see figure 3a which includes a virtual line that connects each of the speakers (41a, 41b) such that there is two listening areas (above and below as depicted by the sound waves which are symmetrical with respect to each other).  Van Der Linden however does not teach the claimed processor that generates the acoustic signals that are to be outputted by the speakers.  Scobben et al. teaches in a similar environment to incorporate a processor to provide signals that are used by sound generators (loudspeakers) to output acoustic signals (paragraph [0037]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate .  
Allowable Subject Matter
Claims 1-3 and 7-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest art of record in discussed above, under the rejections used 35 USC § 102 and 35 USC § 103.  This art however does not teach the control system arrangement for creating a virtual sound image to a user that includes two-channel loudspeakers and a signal processor in which the two-channel loudspeakers have the same emission direction and in which the two-channel loudspeakers being arranged in line in the emission direction as set forth by claim 1 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 2-3 and 7-9 depend upon those features of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                            3/30/21